 

 

Exhibit 10.4

CREDIT AGREEMENT

(Second Lien)

dated as of

12 June 2012

between

 

LOGO [g392051ex10_4pg1a.jpg]

ELIZABETH ARDEN, INC.

and

 

LOGO [g392051ex10_4pg1b.jpg]

JPMORGAN CHASE BANK, N.A.

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I.    DEFINITIONS

     1   

Section 1.01.

  

Definitions

     1   

Section 1.02.

  

Accounting Terms and Determinations

     6   

Section 1.03.

  

Types of Borrowings

     7   

ARTICLE II.     THE LOAN

     7   

Section 2.01.

  

Commitments to Lend

     7   

Section 2.02.

  

Notice of Initial Borrowings

     7   

Section 2.03.

  

Funding of Loan

     7   

Section 2.04.

  

Note

     7   

Section 2.05.

  

Interest Rate Elections

     8   

Section 2.06.

  

Interest Rates

     9   

Section 2.07.

  

Maturity of Loan

     9   

Section 2.08.

  

Prepayments

     9   

Section 2.09.

  

General Provisions as to Payments; Application of Collateral Proceeds

     9   

Section 2.10.

  

Funding Losses

     10   

Section 2.11.

  

Computation of Interest

     10   

ARTICLE III.     CONDITIONS

     10   

Section 3.01.

  

Effective Date

     10   

Section 3.02.

  

The Loan

     12   

ARTICLE IV.     REPRESENTATIONS AND WARRANTIES

     12   

Section 4.01.

  

Corporate Existence and Power

     12   

Section 4.02.

  

Corporate and Governmental Authorization; No Contravention

     13   

Section 4.03.

  

Binding Effect

     13   

Section 4.04.

  

Financial Information

     13   

Section 4.05.

  

Litigation

     13   

Section 4.06.

  

Subsidiaries

     13   

Section 4.07.

  

Full Disclosure

     14   

Section 4.08.

  

Governmental Approvals

     14   

Section 4.09.

  

Security

     14   

Section 4.10.

  

Revolving Credit Agreement

     14   

ARTICLE V.     COVENANTS

     14   

Section 5.01.

  

Information

     14   

Section 5.02.

  

Maintenance of Property; Insurance

     16   

Section 5.03.

  

Inspection of Property, Books and Records

     16   

Section 5.04.

  

Use of Proceeds

     16   

Section 5.05.

  

Covenants in the Revolving Credit Agreement

     17   

 

TABLE OF CONTENTS, Page i



--------------------------------------------------------------------------------

ARTICLE VI.     DEFAULTS

     17   

Section 6.01.

  

Events of Default

     17   

Section 6.02.

  

Management; Collection of Accounts

     18   

Section 6.03.

  

Collateral Custodian

     19   

Section 6.04.

  

Performance by the Bank

     20   

ARTICLE VII.     CHANGE IN CIRCUMSTANCES

     20   

Section 7.01.

  

Basis for Determining Interest Rate Inadequate or Unfair

     20   

Section 7.02.

  

Illegality

     20   

Section 7.03.

  

Increased Cost and Reduced Return

     21   

Section 7.04.

  

Taxes

     22   

Section 7.05.

  

Base Rate Borrowings Substituted for Affected LIBOR Borrowings

     23   

Section 7.06.

  

Substitution of Bank

     23   

ARTICLE VIII.     MISCELLANEOUS

     23   

Section 8.01.

  

Notices

     23   

Section 8.02.

  

No Waivers

     24   

Section 8.03.

  

Expenses; Indemnification

     24   

Section 8.04.

  

Setoffs

     25   

Section 8.05.

  

Amendments and Waivers

     25   

Section 8.06.

  

Successors and Assigns

     25   

Section 8.07.

  

Governing Law; Submission to Jurisdiction

     25   

Section 8.08.

  

Counterparts; Integration

     26   

Section 8.09.

  

WAIVER OF JURY TRIAL

     26   

Section 8.10.

  

Confidentiality

     26   

Section 8.11.

  

Replacement Note

     26   

Section 8.12.

  

Usury

     26   

Section 8.13.

  

Independence of Covenants

     27   

Section 8.14.

  

USA PATRIOT Act

     27   

Section 8.15.

  

OFAC

     27   

 

TABLE OF CONTENTS, Page ii



--------------------------------------------------------------------------------

List of Exhibits and Schedules

Exhibits

 

A

  

Form of Note

B

  

Form of Security Agreement

Schedules

4.06

  

Subsidiaries

 

LIST OF EXHIBITS AND SCHEDULES, Solo Page



--------------------------------------------------------------------------------

CREDIT AGREEMENT

(Second Lien)

THIS CREDIT AGREEMENT (Second Lien) is dated as of June 12, 2012 between
ELIZABETH ARDEN, INC. a Florida corporation (the “Borrower”) and JPMORGAN CHASE
BANK, N.A. (the “Bank”).

The parties hereto agree as follows:

ARTICLE I.

Definitions

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Accounts” means all accounts (as such term is defined in the Uniform Commercial
Code in effect in the State of New York (as the same may be amended or modified
from time to time), whether now owned or hereafter acquired by the Borrower.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
As used in this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented, extended or otherwise modified from time to time.

“Applicable Lending Office” means (i) in the case of its Base Rate Borrowing,
the Bank’s Domestic Lending Office and, (ii) in the case of LIBOR Borrowings,
the Bank’s LIBOR Lending Office.

“Bank” has the meaning set forth in the introductory paragraph to this
Agreement.

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day, or (iii) the sum of 1% plus the Base CD Rate for such day. For
purposes of this Agreement, any change in the Base Rate due to a change in the
Prime Rate, Federal Funds Rate or the Base CD Rate shall be effective on the
effective date of such change in the Prime Rate, Federal Funds Rate or the Base
CD Rate, respectively. If for any reason the Bank shall have determined (which
determination shall be conclusive and binding, absent manifest error) that it is
unable to ascertain the Federal Funds Rate or Base CD Rate, or both, for any
reason, including the inability or failure of the Bank to obtain sufficient
quotations in accordance with the terms hereof, the Base Rate shall be
determined without regard to clause (ii) or (iii), or both, as appropriate,
until the circumstances giving rise to such inability no longer exist. As used
in this definition, the following terms have the following meanings:

“Assessment Rate” shall mean the annual assessment rate (net of refunds and
rounded upwards, if necessary, to the next 1/16 of 1%) estimated by the Bank (in
good faith, but in no event in excess of statutory or regulatory maximums) to be
payable by the Bank to the Federal Deposit Insurance Corporation (or any
successor) for insurance by such corporation (or such successor) of time
deposits made in Dollars at the Bank’s domestic offices during the current
calendar year.

 

CREDIT AGREEMENT (Second Lien), Page 1



--------------------------------------------------------------------------------

“Base CD Rate” shall mean the sum of (a) the product of (i) the Three–Month
Secondary CD Rate and (ii) Statutory Reserves and (b) the Assessment Rate.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Bank or its successor financial institution, at its
principal office as its prime rate in effect at such time. Without notice to the
Borrower or any other Person, the Prime Rate shall change automatically from
time to time as and in the amount by which said prime rate shall fluctuate, with
each such change to be effective as of the date of each change in such prime
rate. THE PRIME RATE IS A REFERENCE RATE AND DOES NOT NECESSARILY REPRESENT THE
LOWEST OR BEST RATE ACTUALLY CHARGED BY THE BANK OR SUCH SUCCESSOR FINANCIAL
INSTITUTION TO ANY OF ITS CUSTOMERS. THE BANK OR ANY SUCH SUCCESSOR FINANCIAL
INSTITUTION MAY MAKE COMMERCIAL LOANS OR OTHER LOANS AT RATES OF INTEREST AT,
ABOVE AND BELOW THE PRIME RATE.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including without
limitation, any marginal, special, emergency or supplemental reserves) expressed
as a decimal, established by the Board of Governors of the Federal Reserve
System of the United States or any banking authority to which the Bank is
subject with respect to the Base CD Rate for new negotiable non–personal time
deposits in Dollars of over $100,000 with maturities approximately equal to
three months. Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any applicable reserve percentage.

“Three–Month Secondary CD Rate” shall mean, for any day, the secondary market
rate for three–month certificates of deposit reported as being in effect on such
day (or, if such day shall not be a Domestic Business Day, the next preceding
Domestic Business Day) by the Board of Governors of the Federal Reserve System
of the United States through the public information telephone line of the
Federal Reserve Bank of New York (which rate will, under the current practices
of such Board of Governors, be published in Federal Reserve Statistical
Release H.15(519) during the week following such day), or, if such rate shall
not be so reported on such day or such next preceding Domestic Business Day, the
average of the secondary market quotations for three–month certificates of
deposit of major money center banks in New York City received at approximately
10:00 a.m. on such day (or, if such day shall not be a Domestic Business Day, on
the next preceding Domestic Business Day) by the Bank from three New York City
negotiable certificate of deposit dealers of recognized standing selected by
Bank.

“Base Rate Borrowing” means any portion of the Loan subject to the Base Rate.

“Borrower” means Elizabeth Arden, Inc., a Florida corporation.

“Borrowing” has the meaning set forth in Section 1.03.

“Collateral” shall have the meaning as set forth in the Security Agreement.

“Commitment” means the obligation of the Bank to make an advances of funds to
the Borrower hereunder in the aggregate principal amount not to exceed
$30,000,000.

 

CREDIT AGREEMENT (Second Lien), Page 2



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Dollars” and the sign “$” mean lawful money of the United States.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial bank in New York, New York are authorized or required by law to
close.

“Domestic Lending Office” means the office of the Bank located at its address
set forth in Section 8.01 or such other office as the Bank may hereafter
designate as its Domestic Lending Office by notice to the Borrower.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“Election Date” has the meaning set forth in Section 2.05(b).

“Event of Default” shall have the meaning as set forth in Section 6.01.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to the Bank on such day on such transactions as
determined by the Bank.

“Financing Transactions” means the execution and delivery of the Loan Documents
and the performance of the transactions contemplated by the Loan Documents,
including the borrowing of the Loan.

“Foreign Subsidiary” means any Subsidiary of the Borrower formed under the laws
of any jurisdiction other than the United States, its territories or any
political subdivision thereof substantially all of the assets of which are
located outside the United States or that conducts substantially all of its
business outside of the United States.

“GAAP” means generally accepted accounting principles consistently applied.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision or any court or governmental agency, authority,
instrumentality or regulatory body.

“Indenture” shall mean the Indenture dated as of January 21, 2011 among the
Borrower and U.S. Bank National Association, as trustee, relating to the 7.375%
Senior Note due 2021 in a principal amount

 

CREDIT AGREEMENT (Second Lien), Page 3



--------------------------------------------------------------------------------

equal to $250,000,000. To the extent that any terms defined in an Indenture are
incorporated herein as therein defined, such definitions shall be incorporated
herein as set forth in such Indenture on the Effective Date, without giving
effect to any amendment or other modification thereto unless modified for
purposes of such incorporation, with the consent of the Bank.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
June 12, 2012 among Bank of America, N.A., as collateral agent under the terms
of the Revolving Credit Agreement, JPMorgan Chase Bank, N.A., as administrative
agent under the Revolving Credit Agreement the Bank and the Borrower, as the
same may be amended or otherwise modified from time to time.

“Interest Period” means with respect to each LIBOR Borrowing, the period
commencing on the date specified in the applicable Notice of Borrowing or Notice
of Interest Rate Election and ending one, two, three or six months thereafter
(or nine or twelve months, if acceptable to the Bank), as the Borrower may elect
in such Notice of Borrowing or Notice of Interest Rate Election; provided that:

(a) any Interest Period which would otherwise end on a day which is not a LIBOR
Business Day shall be extended to the next succeeding LIBOR Business Day unless
such LIBOR Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day;

(b) any Interest Period which begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last LIBOR Business Day of a calendar month; and

(c) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

“Inventory” means all inventory (as such term is defined in the Uniform
Commercial Code in effect in the State of New York (as the same may be amended
or modified from time to time)), whether now owned or hereafter acquired.

“LIBOR Base Rate” means with respect to each Interest Period for a LIBOR
Borrowing, the rate appearing on British Bankers Association Page 3750 (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Bank from
time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, three LIBOR Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBOR Rate” with respect to such LIBOR Borrowing and
Interest Period shall be the rate at which Dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Bank in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, three LIBOR Business Days prior
to the commencement of such Interest Period. The Bank shall give notice to the
Borrower of the LIBOR Rate as determined for each LIBOR Borrowing and such
notice shall be conclusive and binding, absent manifest error.

“LIBOR Borrowing” means any portion of the Loan subject to a LIBOR Base Rate.

“LIBOR Business Day” means any Domestic Business Day on which commercial banks
are open for international business (including dealings in Dollar deposits) in
London.

 

CREDIT AGREEMENT (Second Lien), Page 4



--------------------------------------------------------------------------------

“LIBOR Lending Office” means the Bank’s office, branch or Affiliate identified
as its LIBOR Lending Office by notice to the Borrower.

“LIBOR Rate” means with respect to each day during each Interest Period
pertaining to a LIBOR Borrowing, a rate per annum determined for such day in
accordance with the following formula (rounded upward, if necessary, to the
nearest 1/32nd of 1%):

 

 

LIBOR Base Rate

    1.00 - LIBOR Reserve Requirements      

“LIBOR Reserve Requirements” means, for any day as applied to a LIBOR Borrowing,
the aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other Governmental Authority
having jurisdiction with respect thereto) dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of such Board) maintained by a member bank of the
“Federal Reserve System” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on LIBOR
Borrowings is determined or any category of extensions of credit or other assets
which includes loans by a non–United States office of any bank to United States
residents).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of a security interest, in respect of
such asset. For the purposes of this Agreement, the Borrower or any Subsidiary
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.

“Loan” means the advance made under Article 2 of this Agreement.

“Loan Documents” means this Agreement, the Security Agreement, the Note and any
other agreement entered into by the Borrower with the Bank under the terms of or
pursuant to this Agreement and each other instrument, agreement, certificate or
other documentation referred to herein or contemplated hereby, as the same may
be amended or otherwise modified from time to time.

“Margin Stock” has the meaning given to such term under Regulation U.

“Material Adverse Effect” means (i) a materially adverse effect on the business,
operations or financial condition of the Borrower and its Subsidiaries
considered as a whole, (ii) material impairment of the ability of the Borrower
or any Subsidiary to perform any of its obligations under the Loan Document to
which it is or will be a party, or (iii) material impairment of the rights of or
benefits available to the Bank under the Loan Document. A delisting, or a
suspension of trading, of the common stock issued by the Borrower from the New
York Stock Exchange or the NASDAQ shall not constitute a Material Adverse Effect
in and of itself provided that the inclusion of this sentence in this definition
shall not prevent the Bank from asserting that a Material Adverse Effect shall
have occurred based on an event or circumstance that resulted in such delisting
or suspension.

“Material Debt” means indebtedness (other than the Note) of the Borrower and/or
one or more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal amount equal to or exceeding
$10,000,000.

 

CREDIT AGREEMENT (Second Lien), Page 5



--------------------------------------------------------------------------------

“Note” means a promissory note of the Borrower substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loan.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.05.

“Obligations” means all obligations, indebtedness, and liabilities of the
Borrower or any Subsidiaries, or any one of them, to the Bank arising pursuant
to any of the Loan Documents, whether now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, the obligation of the Borrower or any Subsidiaries to repay the
Loan, interest on the Loan and all fees, costs, and expenses (including
attorneys’ fees and expenses) provided for in the Loan Documents.

“Parent” means, with respect to the Bank, any Person controlling the Bank.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a Governmental Authority.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Revolving Credit Agreement” means that certain Third Amended and Restated
Credit Agreement dated as of January 21, 2011 among the Borrower, JPMorgan Chase
Bank, N.A., as agent and the other agents and banks party thereto, as the same
exists on the date hereof and as amended by that certain First Amendment to
Third Amended and Restated Credit Agreement dated as of the Effective Date but
without giving effect to any other amendment, supplement or other modification
thereof (unless such amendment, supplement or other modification is agreed to by
the Bank) and without giving effect to any termination, cancellation, repayment,
discharge or replacement thereof.

“Security Agreement” means that certain Security Agreement in substantially the
form attached hereto as Exhibit B between the Bank and the Borrower, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Subsidiary” means any corporation or other entity now existing or hereafter
formed of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other persons performing
similar functions are at the time directly or indirectly owned by the Borrower.

“Termination Date” means the second anniversary of the date the Loan is funded.

“Type” has the meaning set forth in Section 1.03.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made,

 

CREDIT AGREEMENT (Second Lien), Page 6



--------------------------------------------------------------------------------

and all financial statements required to be delivered hereunder shall be
prepared in accordance with United States generally accepted accounting
principles as in effect from time to time, applied on a basis consistent (except
for changes concurred in by the Borrower’s independent public accountants) with
the most recent audited consolidated financial statements of the Borrower and
its Consolidated Subsidiaries delivered to the Bank prior to the Effective Date.

Section 1.03. Types of Borrowings. The term “Borrowing” means any portion of the
Loan accruing interest based on the type of interest rate applicable thereto and
therefore Borrowings hereunder are distinguished by “Type”. The Type of a
Borrowing refers to whether such Borrowing is a Base Rate Borrowing or a LIBOR
Borrowing.

ARTICLE II.

The Loan

Section 2.01. Commitments to Lend. From the period from the Effective Date to
and including July 1, 2012, the Bank agrees, on the terms and conditions set
forth in this Agreement, to make a single advance to the Borrower in an amount
not to exceed the Commitment. The Loan shall be made in Dollars.

Section 2.02. Notice of Initial Borrowings. Borrower shall give the Bank written
notice (“Notice of Borrowing”) not later than 11:00 a.m. (New York, New York
time) on (a) the date of the Loan if the Loan will be comprised of only a Base
Rate Borrowing or (b) three (3) LIBOR Business Days before the date of the Loan
if any portion of the Loan will be comprised of LIBOR Borrowings, specifying:

(A) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a LIBOR Business Day in the case of a LIBOR
Borrowing;

(B) the aggregate amount of the Loan;

(C) whether the Borrowings comprising the Loan are to be Base Rate Borrowings or
LIBOR Borrowings or any combination thereof; and

(D) in the case of a LIBOR Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.

Section 2.03. Funding of Loan. Not later than 1:00 p.m. (New York City time) on
the date of the Loan, the Bank shall make the Loan available to the Borrower by
promptly crediting the amount thereof, in funds immediately available, by wire
transfer, automated clearing house debit or interbank transfer to the Agent
under the Revolving Credit Agreement for application as a prepayment of the
amounts outstanding thereunder.

Section 2.04. Note. If requested by the Bank, the Loan shall be evidenced by a
Note of the Borrower payable to the order of Bank for the account of its
Applicable Lending Office. The Bank shall record the date, amount, Type and
maturity of the Loan and each Borrowing made by it to the Borrower and the date
and amount of each payment of principal made by the Borrower with respect
thereto and may, in connection with any transfer of the Note, endorse on the
schedule forming a part thereof appropriate notations to evidence the foregoing
information with respect to the Loan then outstanding; provided that (and the
Borrower understands and agrees that) the failure of the Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Note. The Bank is hereby irrevocably authorized by the
Borrower so to endorse the Note and to attach to and make a part of the Note a
continuation of any such schedule as and when required.

 

CREDIT AGREEMENT (Second Lien), Page 7



--------------------------------------------------------------------------------

Section 2.05. Interest Rate Elections.

(a) The initial Type of Borrowings comprising the Loan, and the duration of the
initial Interest Period applicable thereto if they are initially LIBOR
Borrowings, shall be as specified in the Notice of Borrowing. Thereafter, the
Borrower may from time to time elect to change or continue the Type of, or the
duration of the Interest Period applicable to, each Borrowing (excluding overdue
Borrowings and subject in each case to the provisions of the definition of
Interest Period and Article VII), as follows:

(i) if such Borrowings are Base Rate Borrowings, the Borrower may elect to
designate such Borrowings as LIBOR Borrowings, may elect to continue such
Borrowings as Base Rate Borrowings or may elect to designate such Borrowings as
any combination of Base Rate Borrowings and LIBOR Borrowings; and

(ii) if such Borrowings are LIBOR Borrowings, the Borrower may elect to
designate such Borrowings as Base Rate Borrowings, may elect to continue such
Borrowings as LIBOR Borrowings for an additional Interest Period, or may elect
to designate such Borrowings as any combination of Base Rate Borrowings and
LIBOR Borrowings.

Notwithstanding the foregoing, the Borrower may not elect an Interest Period for
LIBOR Borrowings unless the aggregate outstanding principal amount of the LIBOR
Borrowings to which such Interest Period will apply is at least $500,000 or any
larger multiple of $100,000 provided, however, at no time shall there be more
than six (6) different Interest Periods outstanding.

(b) Any election permitted by subsection (a) of this Section may become
effective on any LIBOR Business Day specified by the Borrower (the “Election
Date”); provided that, with respect to any outstanding LIBOR Borrowing, the
Borrower may not specify an Election Date that is other than the last day of the
Interest Period therefor. Each such election shall be made by the Borrower by
delivering a notice (a “Notice of Interest Rate Election”) to the Bank not later
than 11:00 a.m. (New York City time) on (x) the Election Date, if all the
resulting Borrowings will be Base Rate Borrowings and (y) the date three
(3) LIBOR Business Days before the Election Date, if the resulting Borrowings
will include LIBOR Borrowings. Each Notice of Interest Rate Election shall
specify with respect to the outstanding Borrowings to which such notice applies:

(i) the Election Date;

(ii) if the Type of Borrowing is to be changed, the new Type of Borrowing and,
if such new Type is a LIBOR Borrowing, the duration of the new Interest Period
applicable thereto;

(iii) if such Borrowings are LIBOR Borrowings and the Type of such Borrowings is
to be continued for an additional or different Interest Period, the duration of
such additional or different Interest Period; and

(iv) if such Borrowings are to be designated as a combination of Base Rate
Borrowings, or LIBOR Borrowings, the information specified in clauses (i)
through (iii) above as to each resulting Borrowing and the aggregate amount of
each such Borrowing.

 

CREDIT AGREEMENT (Second Lien), Page 8



--------------------------------------------------------------------------------

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period and the last
sentence of subsection (a) of this Section.

(c) If a Borrower (i) fails to deliver a timely Notice of Interest Rate Election
to the Bank electing to continue or change the Type of, or the duration of the
Interest Period applicable to, the Loans included in any Borrowing as provided
in this Section and (ii) has not theretofore delivered a notice of prepayment
relating to such Loans, then such Borrower shall be deemed to have given the
Bank a Notice of Interest Rate Election electing to change the Type of such
Loans to (or continue the Type thereof as) Base Rate Borrowings, commencing on
the last day of the then current Interest Period.

Section 2.06. Interest Rates.

(a) Base Rate Borrowing. Each Base Rate Borrowing shall bear interest on the
outstanding principal amount thereof, for each day from the date such Borrowing
is made until it becomes due or is converted to a Borrowing of another Type, at
a rate per annum equal to the Base Rate for such day plus two and three quarters
percent (2.75%). Such interest shall be payable monthly in arrears on the first
Domestic Business Day of each month and, with respect to the principal amount of
any Base Rate Borrowing converted to a LIBOR Borrowing, on the date such Base
Rate Borrowing is so converted.

(b) LIBOR Borrowing. Each LIBOR Borrowing shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the LIBOR Rate plus three and
three quarters percent (3.75%). Such interest shall be payable for each Interest
Period on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof.

(c) Determination. The Bank shall determine each interest rate applicable to a
Borrowing hereunder pursuant to the terms hereof. The Bank shall give prompt
notice to the Borrower of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.

(d) Default Interests. Notwithstanding the foregoing, upon the occurrence and
continuation of an Event of Default, all Borrowings shall bear interest at a
rate per annum equal to the sum of four and three quarters percent (4.75%) plus
the Base Rate.

Section 2.07. Maturity of Loan. The Loan shall mature, and the principal amount
thereof shall be due and payable, together with accrued interest thereon, on the
Termination Date.

Section 2.08. Prepayments. Subject to the restrictions contained in
Section 5.21(c) the Revolving Credit Agreement, the Borrower may, upon at least
one Domestic Business Day’s notice (or, if such prepayment is made prior to
noon, on the same day or in the case of a LIBOR Borrowings, two LIBOR Business
Days’ notice) to the Bank, prepay any Borrowing in whole at any time, or from
time to time in part in amounts aggregating $5,000,000 or any larger multiple of
$1,000,000, by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment.

Section 2.09. General Provisions as to Payments; Application of Collateral
Proceeds. Except as otherwise expressly provided herein, all payments to be made
by the Borrower hereunder or under the Note shall be made not later than
1:00 p.m. (New York City time) on the date when due, in Federal or other funds
immediately available in to the Bank pursuant to instructions provided by the
Bank to the Borrower. Whenever any payment of principal of, or interest on, the
Base Rate Borrowings shall be due on a day which is not a Domestic Business Day,
the date for payment thereof shall be extended to the next succeeding Domestic
Business Day. Whenever any payment of principal of, or interest on the LIBOR

 

CREDIT AGREEMENT (Second Lien), Page 9



--------------------------------------------------------------------------------

Borrowings shall be due on a day which is not a LIBOR Business Day, the date for
payment thereof shall be extended to the next succeeding LIBOR Business Day,
unless such LIBOR Business Day falls in another calendar month, in which case
the date for payment thereof shall be the next preceding LIBOR Business Day. If
the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time. Proceeds of
Collateral shall be applied to the Obligations in such order and manner as the
Bank may determine in its discretion.

Section 2.10. Funding Losses. If the Borrower makes any payment of principal
with respect to any LIBOR Borrowing (pursuant to Article II or otherwise) on any
day other than the last day of the Interest Period applicable thereto, or the
end of any applicable period fixed pursuant to the terms hereto, or if the
Borrower fails to borrow any LIBOR Borrowings after notice has been given to the
Bank in accordance with Section 2.02 or to change or continue the Type of, or
the duration of the Interest Period applicable to, any LIBOR Borrowings after
notice has been given to the Bank in accordance with Section 2.05(b), the
Borrower shall reimburse the Bank within fifteen (15) days after demand for any
resulting loss or expense incurred by it (or by an existing or prospective
Participant in the related Borrowing) including (without limitation) any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or failure to
borrow; provided that the Bank shall have delivered to the Borrower a
certificate as to the amount of such loss or expense, which certificate shall be
conclusive in the absence of manifest error.

Section 2.11. Computation of Interest. All interest shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).

ARTICLE III.

Conditions

Section 3.01. Effective Date. The obligations of the Bank to make the Loan shall
not become effective until the date on which each of the following conditions is
satisfied or duly waived:

(a) Execution and Delivery of this Agreement. The Bank (or its counsel) shall
have received from the Borrower either (i) a counterpart of this Agreement
signed on behalf of the Borrower or (ii) written evidence satisfactory to the
Bank (which may include telecopy or other electronic transmission of a signed
signature page of this Agreement) that the Borrower has signed a counterpart of
this Agreement.

(b) Legal Opinion. The Bank shall have received a favorable written opinion
(addressed to the Bank dated the Effective Date) of counsel for the Borrower
covering the matters set forth in Sections 4.01, 4.02 and 4.03 of this
Agreement, the creation and perfection of the Bank’s Liens in the Collateral and
such other matters relating to the Borrower, the Loan Documents or the
Transactions as the Bank shall reasonably request. The Borrower hereby requests
such counsel to deliver such opinions.

(c) Corporate Authorization Documents. The Bank shall have received such
documents and certificates as the Bank or its counsel may reasonably request
relating to the organization, existence and good standing of Borrower and the
authorization of the Transactions, all in form and substance satisfactory to the
Bank and its counsel.

(d) Closing Certificate. The Bank shall have received a certificate signed by a
senior officer of the Borrower, dated the Effective Date, to the effect that
(i) no Default has occurred and is continuing as of the Effective Date, and
(ii) the representations and warranties of the Borrower set forth in Article IV
hereof are true in all material respects on, and as of, the Effective Date;

 

CREDIT AGREEMENT (Second Lien), Page 10



--------------------------------------------------------------------------------

(e) Fees. The Bank shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including the upfront fees the
Borrower has agreed to pay to the Bank and, to the extent invoiced at least two
Business Days prior to the Effective Date, reimbursement or payment of all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document.

(f) Insurance. The Bank shall have received evidence that the insurance required
by Section 5.02 is in effect.

(g) Consents and Approvals. The receipt by the Bank of reasonably satisfactory
written evidence that all requisite Governmental Authorities and third parties,
if any, required to approve or consent to the Financing Transactions shall have
approved or consented thereto to the extent required (without the imposition of
any materially burdensome condition or qualification in the reasonable judgment
of the Bank) and all such approvals or consents shall be in full force and
effect, all applicable appeal periods shall have expired and there shall be no
governmental or judicial action, actual or threatened, that has or could have a
reasonable likelihood of restraining, preventing or imposing materially
burdensome conditions on any of the Financing Transactions;

(h) No Litigation. The Bank shall be satisfied that no action, suit,
investigation, litigation or other legal proceeding, tax or accounting matter,
ERISA matter, environmental matter or other matter is pending or threatened
against the Borrower, or any Subsidiary in any court or before any arbitrator or
governmental instrumentality that purports to affect the Financing Transactions
which could have a Material Adverse Effect on the Financing Transactions or that
could have a Material Adverse Effect on the business, assets, conditions
(financial or otherwise), operations, performance, properties or projections of
the Borrower;

(i) No Material Adverse Change. The Bank shall be satisfied that no material
adverse change or any condition or event, which with the passage of time would
result in a material adverse change shall have occurred or become known with
respect to the business, assets, condition (financial or otherwise), operations,
performance, properties or projections of the Borrower or the Subsidiaries since
the end of the most recently ended fiscal year for which audited statements have
been provided to the Bank or in the facts or information as represented by the
Borrower to the Bank to date;

(j) Execution and Delivery of the Intercreditor Agreement. The Bank (or its
counsel) shall have received from the parties thereof either (i) a counterpart
of the Intercreditor Agreement signed on behalf of each such party or
(ii) written evidence satisfactory to the Bank (which may include telecopy or
other electronic transmission of a signed signature page of the Intercreditor
Agreement) that the parties thereto have signed a counterpart of the
Intercreditor Agreement.

(k) Security Agreement. The Bank shall have received counterparts of the
Security Agreement signed on behalf of the Borrower together with the following:

(i) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Bank to be filed,
registered or recorded to create or perfect the Liens intended to be created
under the Security Agreement;

 

CREDIT AGREEMENT (Second Lien), Page 11



--------------------------------------------------------------------------------

(ii) an agreement pursuant to which the Subsidiaries who own the trademarks and
other intellectual property used to manufacture or dispose of the inventory
covered by the Security Agreement or which are otherwise used in connection with
such inventory, grant to the Bank a worldwide, limited, royalty-free, fully
paid-up license and right to use such intellectual property to liquidate the
inventory encumbered by the Security Agreement; and

(iii) the results of the search of the Uniform Commercial Code (or equivalent)
filings, tax Liens and judgment Liens made with respect to the Borrower in each
jurisdiction (A) in which the Borrower is organized, and (B) where the Borrower
has its chief executive office or has had its chief executive office within the
last four months prior to the Effective Date and copies of the financing
statements (or other documents) disclosed by such search and evidence reasonably
satisfactory to the Bank that the Liens indicated by such financing statements
(or similar documents) are permitted hereby or have been released or,
simultaneously with the initial Loan hereunder, will be released.

The Bank shall notify the Borrower of the Effective Date, and such notice shall
be conclusive and binding. Notwithstanding the foregoing, the obligations of the
Bank to make the Loan hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 8.05) at or
prior to 3:00 p.m., New York City time, on July 1, 2012 (and, in the event such
conditions are not so satisfied or waived, the Commitment shall terminate at
such time).

Section 3.02. The Loan. The obligation of the Bank to make the Loan is subject
to the satisfaction of the following additional conditions:

(a) receipt by the Bank of a Notice of Borrowing as required by Section 2.02;

(b) the fact that, immediately before and after the Loan is made, no Default
shall have occurred and be continuing; and

(c) the fact that the representations and warranties of the Borrower contained
in this Agreement and the other Loan Documents shall be true in all material
respects (which materiality exception will not apply to representations and
warranties qualified by materiality standards) on and as of the date the Loan is
made.

The request to make the Loan shall be deemed to be a representation and warranty
by the Borrower on the date of the Loan is made as to the facts specified in
clauses (b) and (c) of this Section.

ARTICLE IV.

Representations and Warranties

The Borrower represents and warrants that:

Section 4.01. Corporate Existence and Power. The Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida, and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

 

CREDIT AGREEMENT (Second Lien), Page 12



--------------------------------------------------------------------------------

Section 4.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of each Loan Document to
which it is or is to be a party and the Financing Transactions is within its
corporate powers, has been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any Governmental
Authority or official thereof (other than such as have been duly taken or made)
and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the charter or by–laws of the Borrower or the
Indenture, the Revolving Credit Agreement or any other indenture, agreement,
judgment, injunction, order, decree or other instrument binding upon the
Borrower or result in the creation or imposition of any Lien (other than Liens
created by the Loan Documents) on any asset of the Borrower or any Subsidiary,
except for any contraventions or defaults under such indentures, agreements,
judgments, injunctions, orders, decrees or other instruments or the creation or
imposition of any such Liens that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

Section 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower, and the other Loan Documents to which the Borrower is
a party, when executed and delivered in accordance with this Agreement, will
constitute valid and binding agreements and obligations of the Borrower, in each
case enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and equitable
principles of general applicability.

Section 4.04. Financial Information.

(a) The consolidated audited balance sheet of the Borrower as of June 30, 2011
and the related consolidated statements of operations, shareholders’ equity and
cash flows for the fiscal year then ended, a copy of which has been delivered to
the Bank, fairly present in all material respects, in conformity with generally
accepted accounting principles, the financial position of the Borrower as of
such date and its results of operations and cash flows for such fiscal year.

(b) The unaudited consolidated balance sheet of the Borrower as of March 31,
2012, and the related consolidated statements of operations and cash flows for
the fiscal period then ended, a copy of which has been delivered to the Bank,
fairly present in all material respects, applied on a basis consistent with the
financial statements referred to in subsection (a) of this Section, the
financial position of the Borrower as of such date and its results of operations
and cash flows for such fiscal period (subject to normal year–end adjustments).

(c) Since June 30, 2011, there has been no material adverse change in the
business, operations or financial condition of the Borrower and its Consolidated
Subsidiaries, considered as a whole.

(d) No preferred stock issued by the Borrower is outstanding.

Section 4.05. Litigation. Except as disclosed on Schedule 4.05 to the Revolving
Credit Agreement, there is (i) no injunction, stay, decree or order of any
Governmental Authority or (ii) action, suit or proceeding pending against, or to
the knowledge of the Borrower threatened against or affecting, the Borrower or
any Subsidiary before any Governmental Authority or official thereof in which
there is a reasonable probability of an adverse decision which would reasonably
be expected to have a Material Adverse Effect or which in any manner draws into
question the validity of this Agreement or any other Loan Document.

Section 4.06. Subsidiaries. Each of the Subsidiaries is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate

 

CREDIT AGREEMENT (Second Lien), Page 13



--------------------------------------------------------------------------------

powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted, except to the extent that
all failures to comply with the foregoing would not reasonably be expected to
have, in the aggregate, a Material Adverse Effect. As of the Effective Date, all
the Borrower’s Subsidiaries are reflected on Schedule 4.06.

Section 4.07. Full Disclosure. All information heretofore furnished in writing
by the Borrower or any Subsidiary to the Bank for purposes of or in connection
with this Agreement, any other Loan Document or the Financing Transactions was,
and all such information hereafter furnished in writing by the Borrower or any
Subsidiary to the Bank will be, in each case considered as a whole, true and
accurate in all material respects on the date as of which such information is
stated or certified. The Borrower has disclosed to the Bank in writing any and
all facts which materially and adversely affect or may materially and adversely
affect (to the extent that the Borrower can now reasonably foresee), the
business, operations or financial condition of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or the ability of the Borrower to perform
its obligations hereunder or under any other Loan Document. Notwithstanding the
forgoing, no representation or warranty is given herein with respect to any
projections other than that the information contained therein was based upon
good faith estimates and assumptions believed to be reasonable at the time made
in light of the past operations of the Borrower and its Subsidiaries, it being
recognized by the Bank that such projections as to future events are not to be
viewed as fact and that actual results during the period or periods covered by
any such projections may differ from the projected results.

Section 4.08. Governmental Approvals. As of the Effective Date, all material
consents and approvals of, and material filings and registrations with, and all
other material actions in respect of, all Governmental Authorities or any other
Person required in order to consummate the Financing Transactions shall have
been obtained, given, filed or taken and shall be in full force and effect.

Section 4.09. Security. The Security Agreement is in full force and effect and
the Security Agreement is effective to create in favor of the Bank a legally
valid and enforceable perfected security interest in the Collateral subject only
to the Liens of the Collateral Agent governed by the Intercreditor Agreement and
any other Lien permitted to encumber the Collateral under the terms of the
Revolving Credit Agreement.

Section 4.10. Revolving Credit Agreement. All the representations and warranties
of the Borrower contained in Revolving Credit Agreement are true in all material
respects (which materiality exception will not apply to representations and
warranties qualified by materiality standards) on and as of the Effective Date
except for such representations and warranties that are limited by their terms
to a specific date. All the representations and warranties of the Borrower
contained in Revolving Credit Agreement limited by their terms to a specific
date were true in all material respects (which materiality exception will not
apply to representations and warranties qualified by materiality standards) on
and as of the applicable specific date.

ARTICLE V.

Covenants

The Borrower agrees that so long as any Obligation (other than contingent
obligations not yet due and payable) remains unpaid and outstanding:

Section 5.01. Information. The Borrower will deliver to the Bank:

(a) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Borrower, audited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on in the form of an
unqualified audit opinion by independent public accountants of nationally
recognized standing;

 

CREDIT AGREEMENT (Second Lien), Page 14



--------------------------------------------------------------------------------

(b) as soon as available and in any event within forty–five (45) days after the
end of each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter, the related consolidated statement of stockholders’
equity as of such fiscal quarter end and the related consolidated statements of
operations and cash flows for the portion of the Borrower’s fiscal year ended at
the end of such quarter; setting forth in comparative form the figures for the
corresponding quarter or the corresponding portion of the Borrower’s previous
fiscal year (as the case may be), all certified (subject to normal year–end
adjustments) as to fairness of presentation, generally accepted accounting
principles and consistency by a senior financial officer of the Borrower;

(c) simultaneously with the delivery of each set of financial statements
referred to in clause (a) above and each set of financial statements referred to
in clause (e) below delivered for each month end which corresponds with the end
of each fiscal quarter end, a certificate of the principal financial officer or
the principal accounting officer of the Borrower: (i) setting forth in
reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Section 5.19 of the Revolving Credit
Agreement on the date of such financial statements, (ii) stating whether any
Default exists hereunder on the date of such certificate and, if any Default
then exists, setting forth the details thereof and the action which the Borrower
is taking or proposes to take with respect thereto, and (iii) stating whether,
since the date of the most recent financial statements previously delivered
pursuant to this Section, there has been any material change in the generally
accepted accounting principles applied in the preparation of such statements,
and, if so, describing such change;

(d) simultaneously with the delivery of each set of financial statements
referred to in clause (a) above, a statement of the firm of independent public
accountants which reported on such statements as to (i) whether anything has
come to their attention to cause them to believe that any Default existed on the
date of such statements and (ii) confirming the calculations set forth in the
officer’s certificate delivered simultaneously therewith pursuant to clause (c)
above; provided that the foregoing shall not be construed to require that such
accountants conduct any investigation outside the regular course of their audit;

(e) within thirty (30) days after the end of each month, a consolidated and
consolidating balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such month, the related consolidated statements of stockholders’
equity as of the end of such month and the related consolidated and
consolidating statements of operations and cash flows for such month and for the
portion of the Borrower’s fiscal year ended at the end of such month, setting
forth in each case in comparative form the figures for the corresponding month
and the corresponding portion of the Borrower’s previous fiscal year, all
certified (subject to normal year–end adjustments) as to fairness of
presentation, generally accepted accounting principles and consistency by one of
the principal financial officers of the Borrower;

(f) within forty-five (45) days after the end of each fiscal year of the
Borrower, projections in reasonable detail of an annual operating budget and
cash flow of the Borrower and its Subsidiaries, prepared by Borrower on a
monthly basis for the current fiscal year and on an annual basis for the next
succeeding fiscal year, and also containing a certification by its principal
financial officer to the effect that such projections have been prepared on a
sound financial planning basis and that the assumptions upon which such
projections are based are reasonable;

 

CREDIT AGREEMENT (Second Lien), Page 15



--------------------------------------------------------------------------------

(g) within five (5) days after the principal executive officer, president or any
financial officer of the Borrower obtains knowledge of any Default, if such
Default is then continuing, a certificate of the principal financial officer or
the principal accounting officer of the Borrower setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto;

(h) all periodic and other reports, proxy statements and other materials filed
by the Borrower with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be, promptly upon the filing of such
reports, statements and other materials provided, however, that to the extent
such periodic and other reports, proxy statements and other materials are filed
by the Borrower on the Securities and Exchange Commission’s EDGAR website, such
periodic and other reports, proxy statements and other materials shall be deemed
to have been delivered to the Bank; and

(i) from time to time such additional information regarding the financial
position or business of the Borrower and the Subsidiaries as the Bank may
reasonably request.

Section 5.02. Maintenance of Property; Insurance. The Borrower will keep, and
will cause each of its Subsidiaries to keep, all property necessary in its
business in good working order and condition, ordinary wear and tear expected.
The Borrower will maintain, and will cause each of its Subsidiaries to maintain,
insurance in such amounts and against such risks as is customary for companies
in the same or similar businesses, in each case with financially sound and
reputable insurers. The Bank shall be named as loss payee on all property loss
policies for inventory and the Bank shall be named as additional insured on all
liability policies.

Section 5.03. Inspection of Property, Books and Records. The Borrower will keep,
and will cause each of its Subsidiaries to keep, proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities. The Borrower will
permit, and will cause each of its Subsidiaries to permit, representatives of
the Bank, at Borrower’s expense to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records, to discuss their respective affairs, finances and accounts with their
respective officers and independent public accountants and to otherwise conduct
inventory inspections, appraisals, collateral audits or other field examinations
provided that unless an Event of Default shall have occurred hereunder, the Bank
may not conduct field examinations under the terms of this Agreement (but may
conduct them to the extent permitted under the Revolving Credit Agreement) and
the exercise by the Bank of its rights under this sentence shall require
reasonable prior notice to the Borrower and shall be conducted during normal
business hours in a reasonable manner so as not to disrupt the normal conduct of
the Borrower’s business. Notwithstanding anything contained to the contrary
herein or in any of the Loan Documents, upon the occurrence of an Event of
Default, the Bank may visit and inspect the Borrower, any of its Subsidiaries
and any of their respective properties in order to examine and make abstracts
from any of their respective books and records, to discuss their respective
affairs, finances and accounts with their respective officers and independent
public accountants and to otherwise conduct inventory inspections, appraisals,
collateral audits or other field examinations as often as may reasonably be
desired.

Section 5.04. Use of Proceeds. The proceeds of the Loan will be used to make a
principal payment (without a permanent reduction in the underlying revolving
commitments) on the amounts

 

CREDIT AGREEMENT (Second Lien), Page 16



--------------------------------------------------------------------------------

outstanding under the Revolving Credit Agreement. None of the proceeds of the
Loan will be used, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any Margin Stock.

Section 5.05. Covenants in the Revolving Credit Agreement. The Borrower will
comply, for the benefit of the Bank, with all the covenants contained in Article
V and Section 6.04(b) of the Revolving Credit Agreement.

ARTICLE VI.

Defaults

Section 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) (i) the Borrower shall fail to pay when due any principal on the Loan or
(ii) the Borrower shall fail to pay interest on the Loan, any fees or any other
amount payable hereunder or under any other Loan Document within five (5) days
of the time such amount is due;

(b) the Borrower shall fail to observe or perform any covenant contained in
Sections 5.01 or 5.05 hereof or Sections 5.09 to 5.21, inclusive of the
Revolving Credit Agreement;

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in the Loan Document (other than those covered by clause (a) or
(b) above) for thirty (30) days after written notice thereof has been given to
the Borrower by the Bank;

(d) any representation, warranty, certification or statement made by the
Borrower in this Agreement or any other Loan Document or in any certificate,
financial statement or other document delivered pursuant to this Agreement or
any other Loan Document shall prove to have been incorrect in any material
respect when made (or deemed made);

(e) the Borrower or any Subsidiary shall fail to make any payment in respect of
any Material Debt when due or within any applicable grace period;

(f) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt or enables (or, with the giving of notice or lapse
of time or both, would enable) the holder of such Material Debt or any Person
acting on such holder’s behalf to accelerate the maturity thereof or, under
circumstances in the nature of a default, to require the prepayment or
repurchase thereof prior to the maturity thereof;

(g) the Borrower or any Domestic Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

CREDIT AGREEMENT (Second Lien), Page 17



--------------------------------------------------------------------------------

(h) an involuntary case or other proceeding shall be commenced against the
Borrower or any Domestic Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against the Borrower or any Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

(i) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered against the Borrower or any
Subsidiary or a combination thereof and shall continue unsatisfied and unstayed
for a period of 60 days, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower or any Subsidiary to
enforce any such judgment;

(j) the Security Agreement shall cease to be, or shall be asserted by the
Borrower not to be, a valid and binding obligation of the Borrower, creating
Liens in the Collateral; or

(k) any Event of Default under the Revolving Credit Agreement

then, and in every such event, the Bank may (i) by notice to the Borrower
terminate the Commitment and it shall thereupon terminate, (ii) by notice to the
Borrower declare the Loan and the Note (together with accrued interest thereon)
to be, and the Loan and the Note (together with accrued interest thereon) shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower, or, (iii) do any combination of the foregoing; provided that in the
case of any of the Events of Default specified in clause (g) or (h) above with
respect to the Borrower, without any notice to the Borrower or any other act by
the Bank, (i) the Commitment shall thereupon terminate, and (ii) the Loan and
the Note (together with accrued interest thereon) shall become immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. Upon the occurrence of any Event
of Default, the Bank may exercise any and all other rights and remedies afforded
by the laws of the State of New York or any other jurisdiction, by any of the
Loan Documents, by equity, or otherwise.

Section 6.02. Management; Collection of Accounts. The rights of the Bank under
this Section 6.02 are subject to compliance with the terms of the Intercreditor
Agreement.

(a) Upon the occurrence of an Event of Default, the Borrower will, at the Bank’s
request, at the Borrower’s cost and expense but subject to the terms of the
Intercreditor Agreement, collect and otherwise enforce as the Bank’s property
and in trust for Bank all amounts payable on or otherwise receivable with
respect to the Accounts and Inventory of the Borrower. In such event, as to all
moneys so collected and all other proceeds of Accounts and Inventory received by
the Borrower, the Borrower shall receive in trust and shall deliver to the Bank
or, the agent under the Revolving Credit Agreement (or to a Lockbox Account or
the Concentration Account, as such terms are defined in the Revolving Credit
Agreement) in original form and on the date of receipt thereof, all checks,
drafts, notes, money orders, acceptances, cash and other evidences of
indebtedness. Upon any termination of the Borrower’s authority to collect and
enforce the Accounts and amounts payable with respect to Inventory (which Bank
may do at any time after the occurrence of an Event of Default, or the
occurrence of any event which, with the passage of time or giving of a Default
notice or both, would constitute an Event of Default), Bank may send a notice of
assignment and/or notice of the Bank’s security interest to any and all
customers or any third party otherwise concerned with any of the Accounts or
such Inventory, and thereafter Bank shall have the sole right (subject to the
terms of the Intercreditor Agreement) to collect and receive and/or take
possession of the Accounts and such other amounts and the books and records
relating thereto.

 

CREDIT AGREEMENT (Second Lien), Page 18



--------------------------------------------------------------------------------

(b) (i) the Borrower hereby constitutes the Bank or its designees as the
Borrower’s attorney–in–fact with power: to receive, endorse, assign and/or
deliver in its name or the name of the Borrower any notes, acceptances, checks,
drafts, money orders or other evidences of payment or account that may come into
its possession and the Borrower hereby waives notice of presentment, protest and
non–payment of any instrument so endorsed; to sign the Borrower’s name on any
invoice or bill of lading relating to any of the Accounts; and to send
verifications of Accounts; to do all other acts and things necessary to carry
out this Agreement and, upon the occurrence of an Event of Default, to notify
postal service authorities to change the address for delivery of mail addressed
to the Borrower to such address as the Bank or the agent under the Revolving
Credit Agreement may designate. All acts of said attorney or designee are hereby
ratified and approved, and said attorney or designee shall not be liable for any
acts of omission or commission, for any error of judgment or for any mistake of
fact or law, provided that the Bank or its designees shall not be relieved of
liability to the extent it is determined by a final judicial decision that its
act, error or mistake constituted gross negligence or willful misconduct. This
power of attorney, being coupled with an interest, is irrevocable until all of
the Obligations are paid in full and the Commitment is terminated.

(ii) The Bank, without notice to or consent of the Borrower, upon the occurrence
of an Event of Default, (A) may make demand on, sue upon or otherwise collect,
extend the time of payment of, or compromise or settle for cash, credit or
otherwise upon such terms as shall be determined by Bank in its sole discretion,
any of the Accounts or any securities, instruments or insurance applicable
thereto and/or release the obligor thereon; and (B) is authorized and empowered
to accept the return of the goods represented by any of the Accounts.

(c) Nothing herein contained shall be construed to constitute the Borrower as
agent of Bank for any purpose whatsoever, and the Bank shall not be responsible
or liable for any shortage, discrepancy, damage, loss or destruction of any part
of the Collateral wherever the same may be located and regardless of the cause
thereof (except for the Bank’s obligations, if any, under the Uniform Commercial
Code with respect thereto or to the extent it is determined by a final judicial
decision that Bank’s act or omission constituted gross negligence or willful
misconduct). The Bank shall not, under any circumstances or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Accounts or any
instrument received in payment thereof or for any damage resulting therefrom
(except to the extent it is determined by a final judicial decision that Bank’s
error, omission or delay constituted gross negligence or willful misconduct).
The Bank, by anything herein or in any assignment or otherwise, do not assume
any of the Borrower’s obligations under any contract or agreement assigned to
Bank, and the Bank shall not be responsible in any way for the performance by
Borrower of any of the terms and conditions thereof.

(d) If any of the Accounts include a charge for any tax payable to any
governmental tax authority, the Bank is hereby authorized (but in no event
obligated) to pay the amount thereof to the proper taxing authority for the
Borrower’s account and to charge Borrower’s account therefor. The Borrower shall
notify the Bank if any Accounts include any tax due to any such taxing authority
and, in the absence of such notice, the Bank shall have the right to retain the
full proceeds of such Accounts and shall not be liable for any taxes that may be
due from the Borrower by reason of the sale and delivery creating such Accounts.

Section 6.03. Collateral Custodian. If an Event of Default exists and the Bank
is either exercising its remedies with respect to the Collateral or otherwise
acting to protect its interests in the Collateral, the Bank may at any time and
from time to time employ and maintain in the premises of the

 

CREDIT AGREEMENT (Second Lien), Page 19



--------------------------------------------------------------------------------

Borrower a custodian selected by the Bank who shall have full authority to do
all acts necessary to protect the Bank’s interests and to report to the Bank
thereon. The Borrower hereby agrees to cooperate with any such custodian and to
do whatever the Bank may reasonably request to preserve the Collateral. All
costs and expenses incurred by the Bank by reason of the employment of the
custodian shall be payable by the Borrower and added to the Obligations.

Section 6.04. Performance by the Bank. If a Default exists, the Borrower shall
fail to perform any covenant or agreement in accordance with the terms of the
Loan Documents, Bank may perform or attempt to perform such covenant or
agreement on behalf of Borrower. In such event, the Borrower shall, at the
request of the Bank, promptly pay any necessary and reasonable amount expended
by the Bank in connection with such performance or attempted performance.
Notwithstanding the foregoing, it is expressly agreed that the Bank shall not
have any liability or responsibility for the performance of any obligation of
Borrower under the Loan Document. The Bank may be obligated to pay certain
amounts to the financial institutions holding the Borrower’s deposit accounts
from time to time, including without limitations, fees owed to such financial
institutions arising from their lock box and other deposit account services and
amounts sufficient to reimburse such financial institutions for the amount of
any item deposited in the related account which is returned unpaid. In the event
the Bank is required to pay any such amounts, the Bank shall notify Borrower and
Borrower shall promptly pay any amount so expended by the Bank to the Bank.

ARTICLE VII.

Change in Circumstances

Section 7.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any LIBOR Rate Borrowing, the
Bank determines that the LIBOR Rate will not adequately and fairly reflect the
cost to Bank of funding its LIBOR Borrowings for such Interest Period, the Bank
shall forthwith give notice thereof to the Borrower, whereupon until the Bank
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, (i) the obligations of the Bank to make LIBOR Borrowings or to
convert outstanding Borrowings into LIBOR Borrowings shall be suspended,
(ii) each outstanding LIBOR Borrowing shall be converted into a Base Rate
Borrowing on the last day of the then current Interest Period applicable
thereto, and (iii) unless the Borrower notifies the Bank at least two Domestic
Business Days before the date of any LIBOR Rate Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
shall instead be made as a Base Rate Borrowing.

Section 7.02. Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank (or its LIBOR Lending Office)
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall make it unlawful or
impossible for the Bank (or its LIBOR Lending Office) to make, maintain or fund
its LIBOR Borrowings and the Bank shall forthwith give notice thereof to the
Borrower, whereupon until Bank notifies the Borrower that the circumstances
giving rise to such suspension no longer exist, the obligation of Bank to make
LIBOR Borrowings to the Borrower shall be suspended. Before giving any notice to
the Borrower pursuant to this Section, the Bank shall designate a different
LIBOR Lending Office if such designation will avoid the need for giving such
notice and will not, in the judgment of the Bank, be otherwise disadvantageous
to the Bank. If the Bank shall determine that it may not lawfully continue to
maintain and fund any of its outstanding LIBOR Borrowings to the Borrower to
maturity and shall so specify in such notice, the Borrower shall immediately
prepay in full the then outstanding principal amount of each such LIBOR
Borrowing, together with accrued interest

 

CREDIT AGREEMENT (Second Lien), Page 20



--------------------------------------------------------------------------------

thereon. Concurrently with prepaying each such LIBOR Borrowing, the Borrower
shall borrow a Base Rate Borrowing in an equal principal amount from the Bank
(on which interest and principal shall be payable contemporaneously with the
related LIBOR Borrowings of the other Bank), and the Bank shall make such a Base
Rate Borrowing.

Section 7.03. Increased Cost and Reduced Return.

(a) If on or after the Effective Date the adoption of any applicable law, rule
or regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency shall
impose, modify or deem applicable any reserve, special deposit, insurance
assessment or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System,
against assets of, deposits with or for the account of, or credit extended by,
the Bank (or its Applicable Lending Office) or shall impose on the Bank (or its
Applicable Lending Office) or on the United States market for certificates of
deposit or the London interbank market any other condition affecting its LIBOR
Borrowings or its obligation to make such LIBOR Borrowings and the result of any
of the foregoing is to increase the cost to Bank (or its Applicable Lending
Office) of making or maintaining any LIBOR Borrowing to the Borrower, or to
reduce the amount of any sum received or receivable by Bank (or its Applicable
Lending Office) under this Agreement or under the Note with respect thereto, by
an amount reasonably deemed by the Bank to be material, then, within 15 days
after demand by the Bank setting forth the circumstances giving rise to such
demand and a calculation of the amount or amounts demanded, the Borrower shall
pay to the Bank such additional amount or amounts as will compensate the Bank
for such increased cost or reduction.

(b) If the Bank shall have determined that, after the Effective Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of the Bank (or its Parent) as a
consequence of the Bank’s obligations hereunder to a level below that which the
Bank (or its Parent) could have achieved but for such adoption, change, request
or directive (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by the Bank to be material, then from time to
time, within 15 days after demand by the Bank, the Borrower shall pay to the
Bank such additional amount or amounts as will compensate the Bank (or its
Parent) for such reduction.

(c) The Bank will promptly notify the Borrower of any event of which it has
knowledge, occurring after the Effective Date, which will entitle the Bank to
compensation pursuant to this Section and will designate a different Applicable
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the judgment of the Bank, be otherwise
disadvantageous to the Bank. A certificate of the Bank claiming compensation
under this Section and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, the Bank may use any reasonable averaging and
attribution methods.

(d) Failure or delay on the part of the Bank to demand compensation pursuant to
this Section shall not constitute a waiver of the Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate the
Bank pursuant to this Section for any increased costs or

 

CREDIT AGREEMENT (Second Lien), Page 21



--------------------------------------------------------------------------------

reduced returns incurred more than 270 days prior to the date the Bank notifies
the Borrower thereof and of the Bank’s intention to claim compensation therefor;
provided further that, if the change in law or in the application of law giving
rise to such increased costs or reduced returns is retroactive, than the 270–day
period referred to above shall be extended to include the period of retroactive
effect thereof.

Section 7.04. Taxes.

(a) For purposes of this Section 7.04(a), the following terms have the following
meanings:

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
pursuant to this Agreement or under any other Loan Document, and all liabilities
with respect thereto, including any taxes, duties, levies, imposts, deductions,
charges or withholdings with respect to any payment by the Borrower that would
not have been imposed on a payment by the Borrower, but excluding (i) in the
case of the Bank, taxes imposed on its income, and franchise or similar taxes
imposed on it, by a jurisdiction under the laws of which the Bank is organized
or in which its principal executive office is located or in which its Applicable
Lending Office is located, (ii) in the case of the Bank, taxes imposed solely by
reason of Bank doing business in the jurisdiction imposing such tax, other than
as a result of this Agreement or any other Loan Documents or any transaction
contemplated hereby (including the negotiation of any of the foregoing) and
(iii) in the case of the Bank, any withholding tax imposed on such payments but
only at a rate equal to the United States withholding tax that the Bank is (or
would be) subject to on such payments by the Borrower at the time the Bank first
becomes a party to this Agreement.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any other Loan Document or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any other Loan Documents.

(b) Any and all payments by the Borrower to or for the account of the Bank
hereunder or under any other Loan Document shall be made without deduction for
any Taxes or Other Taxes; provided that, if the Borrower shall be required by
law to deduct any Taxes or Other Taxes from any such payments, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Bank receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable law
and (iv) the Borrower shall furnish to the Bank the original or a copy of a
receipt evidencing payment thereof.

(c) The Borrower agrees to indemnify the Bank for the full amount of Taxes or
Other Taxes (including, without limitation, any Taxes or Other Taxes imposed or
asserted on amounts payable under this Section) paid by the Bank and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be paid within 15 days after the
Bank makes written demand therefor. After the Bank learns of the imposition of
Taxes or Other Taxes, the Bank will act in good faith promptly to notify the
relevant Borrower of its obligations hereunder.

 

CREDIT AGREEMENT (Second Lien), Page 22



--------------------------------------------------------------------------------

(d) If the Borrower is required to pay additional amounts to or for the account
of the Bank pursuant to this Section, then the Bank will change the jurisdiction
of its Applicable Lending Office if such change (i) will eliminate or reduce any
such additional payment which may thereafter accrue and (ii) in the judgment of
the Bank, is not otherwise disadvantageous to the Bank.

(e) If the Bank shall receive a refund (including any offset or credit) from a
taxation authority (as a result of any error in the imposition of Taxes or Other
Taxes by such taxation authority) of any Taxes or Other Taxes paid by the
Borrower pursuant to Section 7.04(b) or (c), the Bank shall promptly pay to the
Borrower the amount so received, with interest received from the taxation
authority with respect to such refund.

Section 7.05. Base Rate Borrowings Substituted for Affected LIBOR Borrowings. If
(i) the obligation of the Bank to make LIBOR Borrowings to the Borrower has been
suspended pursuant to Section 7.02 or (ii) the Bank has demanded compensation
from the Borrower under Section 7.03 or 7.04 with respect to its LIBOR
Borrowings and the Borrower shall, by at least five LIBOR Business Days’ prior
notice to the Bank, have elected that the provisions of this Section shall
apply, then, unless and until the Bank notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer apply:

(a) all Borrowings which would otherwise be made by the Bank as LIBOR Borrowings
shall be made instead as Base Rate Borrowings, and

(b) after each of its LIBOR Borrowings has been repaid, all payments of
principal which would otherwise be applied to repay such LIBOR Borrowings shall
be applied to repay its Base Rate Borrowings instead.

Section 7.06. Substitution of Bank. If (i) the obligation of the Bank to make or
maintain LIBOR Borrowings has been suspended pursuant to Section 7.02 or
(ii) the Bank has demanded compensation under Section 7.03 or is receiving
increased payments or indemnification payments under Section 7.04, the Borrower
shall have the right to seek an other Person (“Substitute Bank”) to purchase all
(but not less than all) of the Note and, if the Borrower locates a Substitute
Bank, the Bank shall, upon payment to it of the purchase price agreed between it
and the Substitute Bank (or, failing such agreement, a purchase price in the
amount of the outstanding principal amount of its Loans and accrued interest
thereon to the date of payment) plus any amount (other than principal and
interest) then due to it or accrued for its account hereunder, assign all its
rights and obligations under this Agreement and the Notes to the Substitute
Bank, and the Substitute Bank shall assume such rights and obligations,
whereupon the Substitute Bank shall be a Bank party to this Agreement and shall
have all the rights and obligations of a Bank. Any assignment by Bank pursuant
to this Section shall be treated as a prepayment of the Bank’s LIBOR Borrowings
for purposes of Section 2.09.

ARTICLE VIII.

Miscellaneous

Section 8.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, .pdf, facsimile
transmission or similar writing) and shall be given to such party either (a) at
its address or its telecopy number set forth on the signature pages hereof or
(b) in the case of any party, such other address or other telecopy or telex
number as such party may hereafter specify for the purpose by notice to the
other party. Each such notice, request or other communication shall be effective
(i) if given by telecopy, when such telecopy is transmitted to the telecopy
number specified in this Section and the appropriate confirmation of receipt or
answerback is

 

CREDIT AGREEMENT (Second Lien), Page 23



--------------------------------------------------------------------------------

received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid or
(iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Bank under Article II or Article VII
shall not be effective until received.

Section 8.02. No Waivers. No failure or delay by the Bank in exercising any
right, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

Section 8.03. Expenses; Indemnification.

(a) The Borrower shall pay all reasonable out–of–pocket expenses of the Bank,
including reasonable fees and disbursements of counsel for the Bank in
connection with the preparation and administration of this Agreement and the
other Loan Documents, any waiver or consent hereunder or thereunder or any
amendment hereof or thereof or any Default or alleged Default hereunder and the
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom and any fees and expenses incurred in connection with field
examinations of the Collateral (if payment is required by the Borrower) and
inventory appraisals; provided that when no Default exists, the Bank shall not
incur more than $10,000 in fees or expenses (relating to a single expense or a
series of expenses) without prior written consent from the Borrower, provided
further that the forgoing limitation does not apply to (A) reasonable fees and
expenses of the Bank’s legal counsel or (B) any other expenditure which has been
previously approved by the Borrower.

(b) The Borrower indemnifies the Bank and its Related Parties (each an
“Indemnitee”) and hold each such Indemnitee harmless from and against any and
all liabilities, losses, damages, costs and expenses of any kind (including any
of the foregoing with respect to environmental laws applicable to the Borrower
or any Subsidiary), including, without limitation, the reasonable fees and
disbursements of counsel, which may be actually incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) brought or
threatened relating to or arising out of the Loan Documents or any actual or
proposed use of proceeds of Loan; provided that no Indemnitee shall have the
right to be indemnified hereunder for its own gross negligence or willful
misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.

 

CREDIT AGREEMENT (Second Lien), Page 24



--------------------------------------------------------------------------------

Section 8.04. Setoffs. In addition to any rights and remedies of the Bank
provided by law but subject to the obligations under the Intercreditor
Agreement, the Bank shall have the right, without prior notice the Borrower or
any of its Subsidiaries, any such notice being expressly waived to the extent
permitted by applicable law, upon any amount becoming due and payable by the
Borrower or any of its Subsidiaries hereunder (whether at the stated maturity,
by acceleration or otherwise) or under any of the other Loan Documents, to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by Bank or any branch or agency thereof to or for the credit or
the account of the Borrower or any of its Subsidiaries, as the case may be, and
whether or not Bank is otherwise fully secured. The Bank agrees promptly to
notify the Borrower and the Bank after any such setoff and application made by
Bank, provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 8.05. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by, or approved in writing by, the Borrower and the Bank.

Section 8.06. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Bank (and any attempted assignment or transfer by
the Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, and Persons to whom participation interests have been sold (to
the extent provided in this Section) and, to the extent expressly contemplated
hereby, the Related Parties of the Bank) any legal or equitable right, remedy or
claim under or by reason of this Agreement. The Bank may, with the consent of
the Borrower (which consent shall not be unreasonably withheld or delayed and
shall not be required if an Event of Default exists), assign to a Person all of
the Bank’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loan). The Bank may, without the consent of
the Borrower, pledge and sell participations to one or more Persons in all or a
portion of Bank’s rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loan). The Borrower agrees that each Person
to whom the Bank has sold a participation interest hereunder shall be entitled
to the benefits of Article VII to the same extent as if it were a Bank and had
acquired its interest by assignment. To the extent permitted by law, each such
participant also shall be entitled to the benefits of Section 8.04 as though it
were the Bank.

Section 8.07. Governing Law; Submission to Jurisdiction. This Agreement, the
Note and each other Loan Document shall be governed by and construed in
accordance with the laws of the State of New York (other than those conflict of
law provisions that would defer to the substantive laws of another
jurisdiction). Without in any way limiting the preceding choice of law, the
parties elect to be governed by New York law in accordance with, and are relying
(at least in part) on, Section 5–1401 of the General Obligations Law of the
State of New York. The Borrower hereby submits to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and of
any New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. The Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

 

CREDIT AGREEMENT (Second Lien), Page 25



--------------------------------------------------------------------------------

Section 8.08. Counterparts; Integration. This Agreement may be signed in any
number of counterparts and on telecopy or other electronic counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

Section 8.09. WAIVER OF JURY TRIAL. THE BORROWER AND THE BANK EACH HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 8.10. Confidentiality. The Bank agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its affiliates’ directors, officers, employees and agent,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and the Bank shall be responsible for the compliance with this
paragraph by any Persons to whom such Information was delivered by such Bank)
for purposes of evaluating Loan, (b) to the extent requested by any regulatory
authority, (c) to the extent otherwise required by applicable laws and
regulations or by any subpoena or similar legal process (in which case, to the
extent permitted by law, the party in receipt of such request shall promptly
inform the Borrower in advance), (d) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (f) with the written consent of the
Borrower or (g) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Bank on a nonconfidential basis from a source other than the Borrower or any
Subsidiary. For the purposes of this Section, “Information” means all
information received in writing from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or their businesses, other than any such
information that is available to the Bank on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary; provided that, in the case of
non–financial information received from the Borrower or any Subsidiary after the
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 8.11. Replacement Note. Upon receipt of an appropriate and reasonably
acceptable affidavit of an officer of the Bank as to the loss, theft,
destruction or mutilation of the Note or of any other Loan Document which is not
of public record and, in the case of any such mutilation, upon surrender and
cancellation of such Note or other Loan Document, the Borrower will issue, in
lieu thereof, a replacement Note or other Loan Document in the same principal
amount (as to the Note) and in any event of like tenor.

Section 8.12. Usury. All agreements between the Borrower (on the one hand) and
the Bank (on the other hand) relating to the Financing Transactions are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the Note or otherwise, shall the amount
paid or agreed to be paid for the use or the forbearance of the indebtedness
represented by the Note exceed the maximum permissible under applicable law. In
this regard, it is expressly agreed that it is the intent of the Borrower and
the Bank, in the execution, delivery and acceptance of the Note, to contract in
strict compliance with the laws of the State of New York. If, under any
circumstances

 

CREDIT AGREEMENT (Second Lien), Page 26



--------------------------------------------------------------------------------

whatsoever, performance or fulfillment of any provision of any of the Note or
any of the other Loan Documents at the time such provision is to be performed or
fulfilled shall involve exceeding the limit of validity prescribed by applicable
law, then the obligation so to be performed or fulfilled shall be reduced
automatically to the limits of such validity, and if under any circumstances
whatsoever the Bank should ever receive as interest an amount which would exceed
the highest lawful rate, such amount which would be excessive interest shall be
applied to the reduction of the principal balance evidenced by the Note and not
to the payment of interest. The provisions of this Section 8.12 shall control
every other provision of this Agreement and of the Note.

Section 8.13. Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of a Default if such action is taken.

Section 8.14. USA PATRIOT Act. The Bank that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow Bank to identify the Borrower
in accordance with the Act.

Section 8.15. OFAC. Borrower represents and warrants that, as of the Effective
Date, to its knowledge, neither it nor any Subsidiary of the Borrower: (a) is a
Person whose property or interests in property are blocked or are subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit or Support Terrorism (66 Fed. Reg. 49079(2001) or (b) is otherwise a
Person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other OFAC regulation or
executive order. Neither the Borrower nor any Subsidiary of the Borrower will
knowingly (i) engage in any dealings or transactions prohibited by Section 2 of
such executive order, or (ii) be otherwise associated with any such Person in
any manner violative of Section 2 of such order.

 

CREDIT AGREEMENT (Second Lien), Page 27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ELIZABETH ARDEN, INC. By:  

/s/ Marcey Becker

  Marcey Becker, Senior Vice President, Finance & Corporate Development

Address:

Elizabeth Arden, Inc.

2400 SW 145th Avenue

Miramar, Florida 33027

Attn: Oscar Marina

Phone No. (954) 364-3514

Facsimile No.: (954) 364-6920

 

CREDIT AGREEMENT (Second Lien), Page 28



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Christy L. West

  Christy L. West, Authorized Officer

Address:

JPMorgan Chase Bank, N.A.

2200 Ross Ave., 9th Floor

TX1-2921

Dallas, TX 75201

Attention: Christy L. West

Telephone No. (214) 965-2364

Telecopy No. (214) 965-2594

Lending Office for Base Rate

Loans and LIBOR Borrowings:

10 South Dearborn Street

22nd Floor

Chicago, IL 60603-2003

Attn: Chase Business Credit/Operations

 

CREDIT AGREEMENT (Second Lien), Page 29



--------------------------------------------------------------------------------

Index to Exhibits and Schedules

 

A

   Form of Promissory Note

B

   Form of Security Agreement

Schedules

 

4.06

   Subsidiaries

 

INDEX TO EXHIBITS AND SCHEDULES – Solo Page



--------------------------------------------------------------------------------

EXHIBIT A

TO

ELIZABETH ARDEN, INC.

CREDIT AGREEMENT

(SECOND LIEN)

Form of Promissory Note

 

EXHIBIT A, Cover Page



--------------------------------------------------------------------------------

NOTE

 

$30,000,000   June 12, 2012

For value received, ELIZABETH ARDEN, INC., a Florida corporation (the
“Borrower”), promises to pay to the order of JPMORGAN CHASE BANK, N.A. (the
“Bank”), for the account of its Applicable Lending Office, $30,000,000 or, if
less, the aggregate unpaid principal amount of the Bank’s Loan to Borrower then
outstanding under the Credit Agreement referred to below on the date or dates
provided for in the Credit Agreement. The Borrower promises to pay interest on
the unpaid principal amount of the Loan on the dates and at the rate or rates
provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of the Bank, unless otherwise directed
by the Bank.

The Loan made by the Bank, the maturity thereof and all repayments of the
principal thereof shall be recorded by the Bank and, prior to any transfer
hereof, appropriate notations to evidence the foregoing information with respect
to each such loan then outstanding shall be endorsed by the Bank on a schedule
attached hereto; provided that the failure of the Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

This note is the Note referred to in the Credit Agreement (Second Lien) dated as
of June 12, 2012 between the Borrower and the Bank (as the same may be amended
or otherwise modified from time to time, the “Credit Agreement”). Terms defined
in the Credit Agreement are used herein with the same meanings.

The Borrower hereby waives diligence, presentment, protest and notice of any
kind whatsoever, other than notices expressly required by the Credit Agreement.

Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

 

ELIZABETH ARDEN, INC. By:  

/s/ Marcey Becker

  Marcey Becker, Senior Vice President, Finance & Corporate Development

 

NOTE, Solo Page



--------------------------------------------------------------------------------

EXHIBIT B

TO

ELIZABETH ARDEN, INC.

CREDIT AGREEMENT

(SECOND LIEN)

Form of Security Agreement

 

EXHIBIT B, Cover Page



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of June 12, 2012, made by ELIZABETH ARDEN, INC., a
Florida corporation (the “Grantor”) in favor of JPMorgan Chase Bank, N.A. (the
“Bank”) in connection with that certain Credit Agreement (Second Lien) dated as
of June 12, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) between the Grantor and the Bank.

RECITALS

It is a condition precedent to the obligation of the Bank to entering into the
Credit Agreement that the Grantor shall have executed and delivered this
Agreement to the Bank.

NOW, THEREFORE, in consideration of the premises and to induce the Bank to enter
into the Credit Agreement and to induce the Bank to make the loan to the Grantor
under the Credit Agreement, the Grantor hereby agrees with the Bank as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the New York UCC: Accounts,
Certificated Security, Documents, and Instruments.

(b) The following terms shall have the following meanings:

“Accounts”: all accounts, accounts receivable, other receivables, evidence of
indebtedness, notes, drafts, acceptances, contract rights related thereto and
General Intangibles, including, without limitation, all collateral and security
therefor (evidencing, without limitation, all guarantees, letters of credit,
liens and security interests in favor of the Grantor) and all rights to the
payment of money, in each case whether now owned or hereafter acquired by the
Grantor, or in which the Grantor may now have or hereafter acquire an interest.

“Agreement”: this Security Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.

“Collateral” as defined in Section 2.

“Contracts”: any contract or agreement between the Grantor and any Person or any
Affiliate with respect to the Accounts and the Receivables, or an invoice sent
or to be sent by the Grantor, pursuant to or under which any Receivable or
Account shall arise or be created, or which evidences a Receivable or an
Account.

“Event of Default”: shall have the meaning as set forth in the Credit Agreement.

“General Intangibles”: with respect to Receivables and Contracts covered by this
Agreement, all “general intangibles” as such term is defined in Section 9-106 of
the New York UCC relating thereto and, in any event, including, without
limitation, with respect to the Grantor, all contracts, agreements, instruments
and indentures in any form relating thereto, and portions thereof, to which the
Grantor is a party or under which the Grantor has any right, title or interest
or to which the Grantor or any property of the Grantor is subject, as the same
may from time to time be amended, supplemented or otherwise modified, including,
without limitation, (i) all rights

 

SECURITY AGREEMENT, PAGE 3



--------------------------------------------------------------------------------

of the Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of the Grantor to damages arising
thereunder and (iii) all rights of the Grantor to perform and to exercise all
remedies thereunder.

“Intellectual Property” shall mean (i) all domestic patents, patent
applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (ii) all trademarks, service marks, trade dress, logos, trade names,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations and renewals in connection therewith, (iii) all copyrights,
applications, registrations and renewals in connection therewith and (iv) all
rights granted or retained in licenses in respect of any of the foregoing.

“Inventory”: all inventory (as such term is defined in the New York UCC),
including without limitation, all merchandise, raw materials, work in process,
parts, components, dies, molds, finished goods, supplies and all goods returned
to or repossessed by the Grantor, in each case whether now owned or hereafter
acquired by the Grantor, or in which the Grantor may now have or hereafter
acquire an interest.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: the Obligations (including, without limitation, interest accruing
at the then applicable rate provided in the Credit Agreement after the maturity
thereof and interest accruing at the then applicable rate provided in the Credit
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Grantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding).

“Proceeds”: all “proceeds” as such term is defined in Section 9-306(1) of the
New York UCC.

“Receivable”: any right to payment from any Person or any Affiliate for goods
sold or leased or for services rendered, whether or not such right is evidenced
by an Instrument and whether or not it has been earned by performance
(including, without limitation, any Account).

1.2 Other Definitional Provisions.

The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references’ are to this Agreement unless otherwise specified. The meanings given
to terms defined herein shall be equally applicable to both the singular and
plural forms of such terms.

SECTION 2. GRANT OF SECURITY INTEREST AND LICENSE

2.1 Grant of Security Interest. The Grantor hereby assigns and transfers to the
Bank, and hereby grants to the Bank a security interest in, all of the following
property now owned or at any time hereafter acquired by the Grantor or in which
the Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations:

(a) all Accounts owed by any Person or any Affiliate at any time to the Grantor;

 

SECURITY AGREEMENT, PAGE 4



--------------------------------------------------------------------------------

(b) all Contracts;

(c) all Documents relating to amounts owed under Accounts at any time from any
Person or any Affiliate to the Grantor;

(d) all General Intangibles relating to Accounts owed by any Person or any
Affiliate at any time to the Grantor or to the Contracts;

(e) all Instruments relating to amounts owed under Accounts at any time from any
Person or any Affiliate to the Grantor;

(f) all Receivables;

(g) all Inventory;

(h) all books, records and documents pertaining to the Collateral;

(i) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing; and

(j) to the extent not otherwise included, all accessions, additions or
improvements to, all replacements, substitutions and parts for, and all proceeds
and products of any of the foregoing.

2.2 Grant of License. As a condition and in consideration for entering this
Agreement, the Grantor hereby grants to the Bank a worldwide, limited,
non-exclusive, royalty-free, fully paid-up license and right to use the
Intellectual Property to liquidate the Inventory encumbered pursuant to this
Agreement, until such time as said Inventory has been fully exhausted. The right
granted hereunder shall at all times be subject to the rights of others set
forth in the Intercreditor Agreement.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Bank to enter into the Credit Agreement and to make the extension
of credit to the Grantor under the Credit Agreement, the Grantor hereby
represents and warrants to the Bank that:

3.1 Title; No Other Liens. Except for the security interest granted to the Bank
pursuant to this Agreement, the other Liens in favor of Bank of America, N.A.,
as collateral agent (the “Collateral Agent”) under the Revolving Credit
Agreement encumbering the Collateral as described in the Intercreditor Agreement
and the other Liens permitted by the Credit Agreement, the Grantor owns each
item of the Collateral free and clear of any and all Liens or claims of others.
No financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Bank pursuant to this Agreement, as have been filed
in favor of the Collateral Agent pursuant to the Revolving Credit Agreement or
as are otherwise permitted by the Credit Agreement.

3.2 Perfected Liens. The security interests granted pursuant to this Agreement
(a) upon completion of the filings and other actions specified on Schedule A
(which, in the case of all filings and other documents referred to on said
Schedule, have been delivered to the Bank in completed and duly executed form)
will constitute valid perfected security interests in all of the Collateral in
which a security interest can be perfected by the filing of a financing
statement and/or the other filings and actions

 

SECURITY AGREEMENT, PAGE 5



--------------------------------------------------------------------------------

specified on Schedule A in favor of the Bank as collateral security for the
Obligations, enforceable in accordance with the terms hereof against all
creditors of the Grantor and any Persons purporting to purchase any Collateral
from the Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for the Liens of the Collateral Agent
governed by the terms of the Intercreditor Agreement.

3.3 Chief Executive Office. On the date hereof, the Grantor’s jurisdiction of
organization and the location of the Grantor’s chief executive office or sole
place of business are specified on Schedule B.

3.4 Receivables. No material amount payable to the Grantor under or in
connection with any Receivable is evidenced by any Instrument which has not been
delivered to the Collateral Agent. The amounts represented by the Grantor to the
Bank from time to time as owing to the Grantor in respect of the Receivables
will at such times be accurate.

SECTION 4. COVENANTS

The Grantor covenants and agrees with the Bank that, from and after the date of
this Agreement until the Obligations shall have been paid in full in cash:

4.1 Delivery of Instruments, Certificated Securities. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument or Certificated Security, such Instrument or Certificated
Security shall be promptly delivered to the Collateral Agent or the Bank, duly
endorsed in a manner satisfactory to the Bank, to be held as Collateral pursuant
to this Agreement.

4.2 Maintenance of Perfected Security Interest; Further Documentation.

(a) The Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

(b) The Grantor will furnish to the Bank from time to time statements and
schedules further identifying and describing the assets and property of the
Grantor and such other reports in connection therewith relating to Collateral as
the Bank may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the Bank, and
at the sole expense of the Grantor, the Grantor will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Bank may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (i) filing any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) in the case of any other relevant Collateral,
taking any actions necessary to enable the Bank to obtain “control” (within the
meaning of the applicable Uniform Commercial Code), if necessary for perfection,
with respect thereto.

(d) Notwithstanding the foregoing however, if no Default exists:

(i) the Grantor may retain for collection in the ordinary course of business
checks representing proceeds of Accounts and Receivables received in the
ordinary course of business and may otherwise handle such proceeds in accordance
with the requirements of the Revolving Credit Agreement;

 

SECURITY AGREEMENT, PAGE 6



--------------------------------------------------------------------------------

(ii) the Grantor may retain any letters of credit and money received or held in
the ordinary course of business and may otherwise handle such Collateral in
accordance with the requirements of the Revolving Credit Agreement;

(iii) the Grantor may retain any documents received and further negotiated in
the ordinary course of business and may otherwise handle such Collateral in
accordance with the requirements of the Revolving Credit Agreement; and

(iv) except as contemplated by the Intercreditor Agreement, the Grantor shall
not be required to:

(A) grant the Bank control over any deposit, commodity or security account, any
chattel paper or letter of credit right included in the Collateral and may
otherwise handle such Collateral in accordance with the requirements of the
Revolving Credit Agreement; and

(B) obtain and deliver to the Bank any waivers, subordinations or
acknowledgments from any third party who has possession or control of any
Collateral, including any agent, landlord or bailee;

If an Event of Default exists and the Bank requests, then, subject to the prior
rights of and directions from the Collateral Agent, the Grantor the shall take
such action as the Bank may reasonably request to perfect and protect the
security interests of the Bank in all of the Collateral including any of the
Collateral described in clauses (A) and (B) above, including the following
actions, subject to the Intercreditor Agreement: (i) the delivery to the
Collateral Agent or, subject to the terms of the Intercreditor Agreement, the
Bank all Collateral the possession of which is necessary to perfect the security
interest of the Bank therein; (ii) instructing all account debtors to make
payment on Accounts and any other Collateral to a post office box or boxes or to
a deposit account under the control and in the name of the Bank. The Grantor
agrees that if any proceeds of any Collateral (including payments made in
respect of accounts or payment intangible) shall be received by it while a
Default exists, it shall promptly deliver such proceeds to the Bank with any
necessary endorsements, and until such proceeds are delivered to the Bank, such
proceeds shall be held in trust by it for the benefit of the Bank and shall not
be commingled with any other funds or property of it) and (iii) any other of the
actions excused pursuant to clauses (A) and (B) above.

4.3 Changes in Locations, Name, etc. The Grantor will not, except upon 30 days’
prior written notice to the Bank and delivery to the Bank of (a) all additional
executed financing statements and other documents reasonably requested by the
Bank to maintain the validity, perfection and priority of the security interests
provided for herein and (b) if applicable, a written supplement to Schedule A
showing any additional location at which Collateral shall be kept: (i) change
its jurisdiction of organization or the location of its chief executive office
or sole place of business from that referred to in Section 3.3; or (ii) change
its name, identity or corporate structure to such an extent that any financing
statement filed by the Bank in connection with this Agreement would become
misleading.

4.4 Notices. The Grantor will advise the Bank promptly, in reasonable detail, of
any Lien (other than Liens created hereby, the Liens of the Collateral Agent
governed by the Intercreditor Agreement or other Liens permitted under the
Credit Agreement) on any of the Collateral which would adversely affect the
ability of the Bank to exercise any of its remedies hereunder; and of the
occurrence of any other event which could reasonably be expected to have a
material adverse effect on the aggregate value of the Collateral or on the Liens
created hereby.

4.5 Receivables. Other than in the ordinary course of business consistent with
its past practice, the Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii)

 

SECURITY AGREEMENT, PAGE 7



--------------------------------------------------------------------------------

compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person or any Affiliate liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could materially adversely affect the value thereof.

SECTION 5. REMEDIAL PROVISIONS

5.1 Certain Matters Relating to Receivables.

(a) If required by the Bank at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by the Grantor, (i) shall be forthwith deposited by the Grantor in the exact
form received, duly endorsed by the Grantor to the Collateral Agent or, subject
to the terms of the Intercreditor Agreement, to the Bank if required, in a
collateral account maintained under the dominion and control of to the
Collateral Agent or, subject to the terms of the Intercreditor Agreement, to the
Bank as collateral security for the Obligations, subject to withdrawal by the
Bank in payment of the Obligations as provided in Section 5.2, and (ii) until so
turned over, shall be held by the Grantor in trust for the Bank, segregated from
other funds of the Grantor. Each such deposit of Proceeds of Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

(b) Anything herein to the contrary notwithstanding, the Grantor shall remain
liable under each of the Receivables and the Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. The Bank shall not have any obligation or liability under any
Receivable (or any agreement giving rise thereto) or Contract by reason of or
arising out of this Agreement or the receipt by the Bank of any payment relating
thereto, nor shall the Bank be obligated in any manner to perform any of the
obligations of the Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto) or Contract, to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.

5.2 Application of Proceeds. After an Event of Default shall have occurred and
be continuing, at any time at the Bank’s election, the Bank may apply all or any
part of Proceeds held in any collateral account and all other Proceeds in
payment of the Obligations in such order as the Bank may elect, and any part of
such funds which the Bank elects not to so apply and deems not required as
collateral security for the Obligations shall be paid over from time to time by
the Bank to the Grantor or to whomsoever may be lawfully entitled to receive the
same. Any balance of such Proceeds remaining after the Obligations shall have
been paid in full shall be turned over to whomsoever may be lawfully entitled to
receive the same.

5.3 Code and Other Remedies. After an Event of Default shall have occurred and
be continuing, the Bank may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law.
Without limiting the generality of the foregoing, the Bank, without further
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below), to or
upon the Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Bank or elsewhere upon such terms and conditions as it may

 

SECURITY AGREEMENT, PAGE 8



--------------------------------------------------------------------------------

deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Bank shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in the
Grantor, which right or equity is hereby waived and released. The Grantor
further agrees, at the Bank’s request but subject to the rights of the
Collateral Agent and the applicable terms of the Intercreditor Agreement, to
assemble the Collateral and make it available to the Bank at places which the
Bank shall reasonably select, whether at the Grantor’s premises or elsewhere.
The Bank shall apply the net proceeds of any action taken by it pursuant to this
Section 5.3, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Bank hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Bank may elect, and only after such application and after the
payment by the Bank of any other amount required by any provision of law,
including, without limitation, Section 9-504(1)(c) of the New York UCC, need the
Bank account for the surplus, if any, to the Grantor. To the extent permitted by
applicable law, the Grantor waives all claims, damages and demands it may
acquire against the Bank arising out of the exercise by the Bank of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

5.4 Waiver; Deficiency. The Grantor waives and agrees not to assert any rights
or privileges which it may acquire under Section 9-112 of the New York UCC. The
Grantor shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Obligations and
the fees and disbursements of any attorneys employed by the Bank to collect such
deficiency.

SECTION 6. THE BANK

6.1 Bank’s Appointment as Attorney-in-Fact, etc.

(a) The Grantor hereby irrevocably constitutes and appoints the Bank and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Grantor and in the name of the Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, the Grantor hereby gives the
Bank the power and right, on behalf of the Grantor, without notice to or assent
by the Grantor, to do any or all of the following after and during the
continuance of an Event of Default:

(i) in the name of the Grantor or its own name, or otherwise, take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Collateral and file any
claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Bank for the purpose of collecting any and
all such moneys due under any Collateral whenever payable;

(ii) execute, in connection with any sale provided for in Section 5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(iii) ask or demand for, collect, and receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in

 

SECURITY AGREEMENT, PAGE 9



--------------------------------------------------------------------------------

respect of any Collateral; defend any suit, action or proceeding brought against
the Grantor with respect to any Collateral; settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Bank may deem appropriate; and generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Bank were the
absolute owner thereof for all purposes, and do, at the Bank’s option and the
Grantor’s expense, at any time, or from time to time, all acts and things which
the Bank deems necessary to protect, preserve or realize upon the Collateral and
the Bank’s security interests therein and to effect the intent of this
Agreement, all as fully and effectively as the Grantor might do.

(b) The expenses of the Bank incurred in connection with actions undertaken as
provided in this Section 6.1, together with interest thereon at a rate per annum
equal to the highest rate per annum at which interest would then be payable on
any category of past due Base Rate Borrowings under the Credit Agreement, from
the date of payment by the Bank to the date reimbursed by the Grantor, shall be
payable by the Grantor to the Bank on demand.

(c) The Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2 Duty of Bank. The Bank’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Bank deals with similar property for its own account. Neither
the Bank nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Bank hereunder are
solely to protect the Bank’s interests in the Collateral and shall not impose
any duty upon the Bank to exercise any such powers. The Bank shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to the Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

6.3 Filing of Financing Statements. Pursuant to the New York UCC and any other
applicable law, the Grantor authorizes the Bank to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of the Grantor in such form and in such
offices as the Bank determines appropriate to perfect the security interests of
the Bank under this Agreement. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

6.4 Authority of Bank. The Grantor acknowledges that the rights and
responsibilities of the Bank under this Agreement with respect to any action
taken by the Bank or the exercise or non-exercise by the Bank of any option,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Bank and the Collateral
Agent, be governed by the Intercreditor Agreement and by such other agreements
with respect thereto as may exist from time to time among them, but the
Intercreditor Agreement shall not give the Grantor any substantive rights except
as may be specifically set forth therein and any obligations of the Bank to the
Collateral Agent thereunder may not be enforced by the Grantor against the Bank.

 

SECURITY AGREEMENT, PAGE 10



--------------------------------------------------------------------------------

SECTION 7. MISCELLANEOUS

7.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by an agreement in
writing between the Grantor and the Bank and except as provided in Section 7.13
below.

7.2 Notices. All notices, requests and demands to or upon the Bank or the
Grantor hereunder shall be effected in the manner provided for in the Credit
Agreement.

7.3 No Waiver by Course of Conduct; Cumulative Remedies. The Bank shall not by
any act (except by a written instrument pursuant to Section 7.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of the Bank, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Bank of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Bank
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

7.4 Enforcement Expenses; Indemnification.

(a) The Grantor agrees to pay or reimburse the Bank for all its costs and
expenses incurred in enforcing or preserving any rights under this Agreement and
the other Loan Documents to which the Grantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel to the Bank.

(b) The Grantor agrees to pay, and to save the Bank harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

(c) The Grantor agrees to pay, indemnify, and hold the Bank and its respective
Related Parties (each, an “Indemnitee”) harmless from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the Obligations and the reasonable fees and expenses of legal counsel
in connection with claims, actions or proceedings by such Indemnitee (all the
foregoing, collectively, the “Indemnified Liabilities”), provided, that the
Grantor shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(d) The agreements in this Section 7.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

7.5 Successors and Assigns. This Agreement shall be binding upon the Grantor and
on the successors and assigns of the Grantor and shall inure to the benefit of
the Bank and its successors and assigns; provided that Grantor may not assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Bank.

7.6 Set-Off. The Grantor hereby irrevocably authorizes the Bank at any time and
from time to time after the occurrence and during the continuance of any Event
of Default without notice to the Grantor, any such notice being expressly waived
by the Grantor, to set-off and hold as collateral security

 

SECURITY AGREEMENT, PAGE 11



--------------------------------------------------------------------------------

in any collateral account or otherwise as cash collateral for the Obligations to
be applied to the Obligations when due, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Bank to or for the credit or the account of the Grantor, or any
part thereof in such amounts as the Bank may elect, against and on account of
the obligations and liabilities of the Grantor to the Bank hereunder and claims
of every nature and description of the Bank against the Grantor, in any
currency, whether arising hereunder or under any other Loan Document or
otherwise, as the Bank may elect, whether or not the Bank has made any demand
for payment, whether or not any of the Obligations are otherwise fully secured
and although such obligations, liabilities and claims may be contingent or
unmatured. The Bank shall notify the Grantor promptly of any such set-off and
the application made by the Bank of the proceeds thereof; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Bank under this Section 7.6 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Bank may have.

7.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or other electronic communication), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic communication shall be effective as delivery of a manually executed
counterpart of this Agreement.

7.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantor and the Bank with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Bank relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.

7.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECURITY AGREEMENT, PAGE 12



--------------------------------------------------------------------------------

7.12 Acknowledgments. The Grantor hereby acknowledges that: (a) it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents to which it is a party; (b) the Bank has no
fiduciary relationship with or duty to the Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantor, on the one hand, and the Bank, on the other
hand, in connection herewith or therewith is solely that of borrower and lender;
and (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby between the
Grantor and the Bank.

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

ELIZABETH ARDEN, INC. By:  

/s/ Marcey Becker

  Marcey Becker, Senior Vice President, Finance & Corporate Development

 

SECURITY AGREEMENT, PAGE 13



--------------------------------------------------------------------------------

Schedule A

Filings and Other Actions Required to Perfect Security Interests

 

Elizabeth Arden, Inc.   Florida Secretary of State

Schedule B

Location of Jurisdiction of Organization

and Chief Executive Office

 

Company

 

State of Incorporation

 

Chief Executive Office

Elizabeth Arden, Inc.

  Florida   Florida

 

SCHEDULES TO SECURITY AGREEMENT, Solo Page



--------------------------------------------------------------------------------

Schedule 4.06

to

Elizabeth Arden, Inc.

Credit Agreement

(Second Lien)

Subsidiaries

Domestic Subsidiaries

DF Enterprises, Inc.

FD Management, Inc.

RDEN Management, Inc.

Elizabeth Arden International Holding, Inc.

Elizabeth Arden (Financing), Inc.

Elizabeth Arden Travel Retail, Inc.

Foreign Subsidiaries

Elizabeth Arden (Australia) Pty Ltd.

Elizabeth Arden Handels GmbH

Elizabeth Arden (Canada) Limited

Elizabeth Arden (Shanghai) Cosmetics & Fragrances Trading, Ltd.

Elizabeth Arden (Denmark) ApS

Elizabeth Arden (France) S.A.S.

Elizabeth Arden (Italy) S.r.l.

Elizabeth Arden Korea Yuhan Hoesa

Elizabeth Arden (Netherlands) Holding B. V.

Elizabeth Arden Trading B. V. (Taiwan Branch)

Elizabeth Arden (New Zealand) Limited

Elizabeth Arden (Norway) AS

Elizabeth Arden (Export), Inc.

Elizabeth Arden (Puerto Rico), Inc.

Elizabeth Arden (Singapore) PTE Ltd.

Elizabeth Arden (South Africa)(Pty) Ltd.

Elizabeth Arden España, S.L.

Elizabeth Arden (Sweden) AB

Elizabeth Arden (Switzerland) Holding S.a.r.l.

Elizabeth Arden International S.a.r.l.

Elizabeth Arden (Manufacturing) S.a.r.l.

Elizabeth Arden (UK) Ltd.

Elizabeth Arden Cosmeticos do Brazil, Ltda.

 

SCHEDULE 4.06, Solo Page



--------------------------------------------------------------------------------

June 25, 2012

Elizabeth Arden, Inc.

2400 SW 145th Avenue

Miramar, Florida 33027

Attn: Oscar Marina

Phone No. (954) 364-3514

Facsimile No.: (954) 364-6920

 

  Re: Credit Agreement (Second Lien) dated June 12, 2012 (the “Credit
Agreement”) between Elizabeth Arden, Inc. (“Borrower”) and JPMorgan Chase Bank,
N.A. (the “Lender”); Capitalized terms used herein but not defined herein shall
have the meanings set forth for such terms in the Credit Agreement.

Ladies and Gentlemen:

Borrower has requested that the Lender extend the date by which Borrower has to
request the advance of the Loan to July 2, 2012. Borrower and the Lender agree
that each reference to “July 1, 2012” in Section 2.01 of the Credit Agreement
and in the last sentence of Section 3.01 of the Credit Agreement is amended to
read “July 2, 2012”.

To induce the Lender to agree to the terms of this letter (“Amendment Letter”),
Borrower agrees that:

 

  1. Except as expressly set forth herein, this Amendment Letter shall not be
deemed to be an amendment or waiver of the terms and provisions of any of the
Loan Documents nor a waiver of any Default.

 

  2. The Credit Agreement and the other Loan Documents shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

 

  3. All of Borrower’s obligations and liabilities under the Loan Documents are
hereby ratified and confirmed.

THIS AMENDMENT LETTER EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES
HERETO AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS
AND UNDERSTANDINGS WHETHER WRITTEN OR ORAL RELATING TO THE SUBJECT MATTER
HEREOF, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO.

This Amendment Letter shall be governed by and construed in accordance with the
laws of the State of New York (other than those conflict of law provisions that
would defer to the substantive laws of another jurisdiction). Without in any way
limiting the preceding choice of law, the parties elect to be governed by New
York law in accordance with, and are relying (at least in part) on,
Section 5–140 1 of the General Obligations Law of the State of New York. This
Amendment Letter may be executed in one or more counterparts and on telecopied
or other electronically reproduced counterparts each of which shall be deemed an
original but all of which together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment Letter
by telecopy or other electronic communication shall be effective as delivery of
a manually executed counterpart of this Amendment Letter.

 

AMENDMENT LETTER, Page 16



--------------------------------------------------------------------------------

Sincerely, JPMORGAN CHASE BANK, N.A., as the Lender By:  

/s/ Christy West

  Christy West, Authorized Officer Accepted and agreed to as of the date first
written above ELIZABETH ARDEN, INC., as Borrower By:  

/s/ Marcey Becker

  Marcey Becker, Senior Vice President,   Finance and Corporate Development

 

AMENDMENT LETTER, Page 17